DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2010/0033084; herein “Ko”) in view of Han et al. (US 2019/0096962; herein “Han”) and Hou (US 2019/0165059; herein “Hou”).
Regarding claim 1, Ko discloses in Fig. 2A, 3 and related text an organic light-emitting display apparatus comprising: 
a pixel-defining layer (120, see [0037]) configured to surround a plurality of pixels (150, see [0037]) while exposing an emission area of the plurality of pixels on a substrate (see [0039]); and 
a plurality of spacers (200, see [0028]) disposed on the pixel-defining layer and occupying areas around the plurality of pixels except for a portion of the pixel defining layer that is exposed in a mesh shape of intersecting horizontal and vertical lines that intersect the plurality of pixels (see annotated Fig. 2A below for one example interpretation of “horizontal and vertical lines that intersect the plurality of pixels”), 

wherein each spacer of the plurality of spacers comprises four sides formed by the mesh shape and four concave portions disposed respectively (on the four sides; e.g. four sides interpreted as top side, bottom side, left side and right side when Fig. 2a is rotated at approximately 45 degrees), and is surrounded by four adjacent pixels from among the plurality of pixels, the four adjacent pixels being partially disposed in respective ones of the four concave portions. 

    PNG
    media_image1.png
    908
    1036
    media_image1.png
    Greyscale

Annotated Fig. 2A
Ko does not explicitly disclose
four concave portions disposed respectively at midpoints of the four sides, and 
wherein a distance in the plane parallel to the substrate between each of the four concave portions of each spacer and a respective one of the four adjacent pixels among the plurality of pixels is within 1 µm.
In the same field of endeavor, Han teachers in Fig. 7 and related text an organic light-emitting display wherein the plurality of pixels are square (see [0050]) instead of rectangular.
at midpoints of the four sides,” is therefore taught by the combination of the spacers having the disposition and shape as shown by Ko, including the concave portions, and the pixel shape being square, such that the resulting spacers will have decreased length and the concave portions will be located at the midpoint. 
In the same field of endeavor, Hou teaches in Fig. 1 and 2 an organic light-emitting display apparatus comprising a spacer (22, see [0034]) 
wherein a distance in a plane parallel to the substrate between each spacer and each of the four adjacent pixels among the plurality of pixels is within 1 μm (width of pixel defining layer 21 and spacer 22 differ by 1 to 3 μm, see [0056], therefore the distance is 0.5 to 1.5 μm, which overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko by having a distance in a plane parallel to the substrate between the spacer and each of the plurality of pixels is within 1 μm, as taught by Hou, in order to achieve a defined space for holding the ink-jetted materials (see Hou [0038]).
Note that the range disclosed by Hou overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the distance to be a result effective variable affecting the ink-jetted active layer properties (see e.g. [0037]-[0038]).  Thus, it would have been obvious to modify the device of Ko to have the distance within the claimed range in order to achieve defined space for holding the ink-jetted materials, and since optimum or workable In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 7, Ko further discloses with respect to a stack direction of the pixel-defining layer and each spacer which is perpendicular to the plane parallel to the substrate, a relation of a width WPDL of the pixel- defining layer and a top width Tspc and a bottom width Bspc of each spacer is set to be [Tspc ≤ Bspc ≤ WPDL] (see Fig. 3-4).
Regarding claim 8, Ko further discloses wherein a pixel electrode and an opposite electrode are further provided in the emission area, wherein the emission layer is between the pixel electrode and the opposite electrode (see [0039]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Han and Hou, as applied to claim 1 above, and further in view of Akagawa et al. (US 2017/0005144; herein “Akagawa”).
Regarding claim 4, Ko as modified further discloses wherein a distance in the plane parallel to the substrate between the plurality of spacers formed by the mesh shape is (approximately equal to the length of a pixel), but does not explicitly disclose the distance in the plane direction between the plurality of spacers is between 1 μm and 3 μm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Ko by having a distance in the plane direction between the pixels is between 1 μm and 3 μm, as taught by Akagawa, in order to have an acceptable and known pixel size and emission area (see Akagawa [0100]). The limitation “the distance in the plane direction between the plurality of spacers is between 1 μm and 3 μm” is therefore taught by the combination of the distance between the plurality of spacers being approximately equal to the length of the pixel, as shown by Kim, and the length of the pixels being of approximately 2.5 μm, as shown by Akagawa.
Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the distance between the spacers to be a result effective variable affecting the pixel isolation, pixel size, and device size.  Thus, it would have been obvious to modify the device of Ko to have the distance within the claimed ranges in order to achieve a small device size while maintaining sufficient pixel size and separation between pixels, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Han and Hou, as applied to claim 1 above, and further in view of Jiang (US 2014/0203303; herein “Jiang”).
Regarding claims 5 and 6, Ko does not explicitly disclose 
wherein a height of the pixel-defining layer is within 3.5 μm, wherein the height is perpendicular to the plane direction and is with respect to a stack direction of the pixel-defining layer and the spacer;
wherein a height of the spacer is within 3.5 μm, wherein the height is perpendicular to the plane direction and is with respect to a stack direction of the pixel-defining layer and the spacer.
In the same field of endeavor, Jiang teaches in Fig. 1 and related text an organic light-emitting display apparatus comprising a pixel defining layer (202, see [0046]) and a spacer (203, see [0046])
wherein a height of the pixel-defining layer (202) is within 3.5 μm (0.5 to 1 μm, see ]0046]), wherein the height is perpendicular to the plane direction and is with respect to a stack direction of the pixel-defining layer and the spacer;
wherein a height of the spacer (203) is within 3.5 μm (0.5 μm, see [0046]), wherein the height is perpendicular to the plane direction and is with respect to a stack direction of the pixel-defining layer and the spacer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Ko by having a height of the pixel-defining layer within 3.5 μm and a height of the spacer is within 3.5 μm, as taught by Jiang, in order to achieve a smaller profile device. 
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Han and Hou, as applied to claim 1 above, and further in view of Park (US 2014/0319479; herein “Park”).
Regarding claim 9, Ko does not explicitly disclose wherein the opposite electrode completely covers planar-exposed portions of the emission layer, each spacer, and the pixel-defining layer.
In the same field of endeavor, Park teaches in Fig. 2 and related text an organic light emitting device wherein the opposite electrode (CE, see [0064]) completely covers planar-exposed portions of the emission layer (OL2, see [0064]), each spacer (SP1-4, see [0061]), and the pixel-defining layer (PDL, see [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko by having the opposite electrode completely covering .
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but are not persuasive. 
Applicant argues (page 11-13) that Ko as modified does not teach or suggest the claimed invention because the “sides” with the “concave portion” as previously interpreted as the examiner are not “formed by the mesh shape” having “intersecting horizontal and vertical lines.”
In response, the examiner disagrees. Specifically, it is noted that applicant appears to be arguing that the “sides” must be interpreted as surfaces, said surfaces being parallel to the horizontal and vertical lines, which is not required by the claim. Rather, the claim only requires “sides” formed by the mesh. When given its broadest reasonable interpretation in accordance with MPEP 2111, “sides” requires only “one of two or more contrasted parts or places within an area, identified by its location with respect to a center,” for example (see American Heritage® Dictionary of the English Language, Fifth Edition). Thus, when the “mesh” is formed by “lines” as required by the claim and represented by the dashed lines in the drawing below, the mesh further forms “sides” of the spacers as indicated. Accordingly, Ko teaches the claimed limitations.

    PNG
    media_image2.png
    498
    555
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/21/2022